Citation Nr: 9914902	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-31 607	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  He died in March 1981.  The appellant is his widow.  
By decision of November 1982, the Board of Veterans Appeals 
(Board) denied the appellant DIC pursuant to the provisions 
of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).

In November 1991, in another case, the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
appeals prior to March 1999) (hereinafter, the "Court") 
invalidated 38 C.F.R. § 3.358(c)(3) (1991), part of the VA 
regulation applicable to claims arising under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski,        1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115 (1994).

In January 1992, the appellant filed an application to reopen 
her claim for DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  By letters of February 1992 and December 1994, the 
RO notified her of a VA-wide stay of consideration of claims 
arising under 38 U.S.C.A. § 1151 pending resolution of 
litigation in Gardner.  In March 1995, amended regulations 
were published deleting the fault or accident requirement of 
38 C.F.R. § 3.358, in order to conform the regulations to the 
U.S. Supreme Court's decision in Gardner.  

This appeal arises from an August 1995 rating action which 
denied DIC pursuant to the provisions of 38 U.S.C.A. § 1151 
on the basis of a review of all the evidence of record under 
the amended regulations.  The case was transferred to the 
Board in October 1997 for appellate consideration.  By 
decisions of November 1997 and June 1998, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.         



REMAND

By decisions of November 1997 and June 1998, the Board 
remanded this case to the RO for further development of the 
evidence, specifically, to obtain and associate with the 
claims folder copies of the veteran's medical records at the 
VA Medical Center (VAMC), Columbia, South Carolina from 
January to March 1981, and evidence associated with the 
appellant's 1985/86 Federal Tort Claim, to include copies of 
depositions of Everett L. Dargan, M.D., W. Lawrence 
Schoolmeester, M.D., and a Doctor Utley.

With regard to the RO's attempt to obtain medical records 
from the VAMC, additional medical records were received in 
July 1998 with a notation that no further medical records 
were available.  A subsequent attempt to develop the 
evidentiary record at the Board in April 1999 resulted in 
information that administrative records existed relating to 
the veteran's hospitalization and outpatient treatment at the 
VAMC from January to March 1981.  The Board finds that the RO 
should obtain copies of all such administrative records for 
association with the claims folder.

With regard to the RO's attempt to obtain copies of the 
abovementioned doctors' depositions associated with the 
appellant's 1985/86 Federal Tort Claim, the offices of Drs. 
Dargan and Schoolmeester responded in October 1998 that no 
pertinent records were available.  A subsequent attempt to 
develop the evidentiary record at the Board in April 1999 
resulted in information that such depositions might be 
located at the Records Processing Center (RPC) in Suitland, 
Maryland.  The Board finds that the RO should attempt to 
obtain copies of all such pertinent records from the RPC for 
association with the claims folder.        

Under the circumstances, this case is REMANDED to the RO for 
the following action:  

1. The RO should contact the VAMC, 
Columbia, South Carolina, and obtain 
and associate with the claims folder 
copies of all administrative records 
pertaining to the veteran's inpatient 
and outpatient treatment at that 
facility from January until his death 
in March 1981.

2. The RO should contact the RPC in 
Suitland, Maryland and request copies 
of all records associated with the 
appellant's claim (as executrix of the 
veteran's estate) under the Federal 
Tort Claims Act, 28 U.S.C. § 2674 et 
seq., pursued from February 1985 until 
settled in May 1986 in the U.S. 
District Court for the District of 
South Carolina, Columbia Division 
(Civil Action No. 3:85-564-3).  The 
evidence sought includes all responses 
to interrogatories, depositions, and 
medical reports containing medical 
opinions, to specifically include the 
August 1985 depositions of Everett L. 
Dargan, M.D. and Doctor Utley, and the 
September and October 1985 depositions 
of W. Lawrence Schoolmeester, M.D.  
All records obtained and all responses 
from the RPC should be associated with 
the claims folder.     

3. After the abovementioned records have 
been obtained and associated with the 
claims folder, the RO should refer the 
entire claims folder to the VA 
physician who rendered medical 
opinions in this case in March and 
November 1998.  The physician should 
be requested to again review the 
record and comment as to whether his 
opinion as articulated in March and 
November 1998 is still the same.  If 
his opinion is at variance with any 
medical opinion reflected in a 
deposition or medical record in 
evidence, he should explain the 
complete rationale for his opinion in 
a written report, which should be 
associated with the claims folder.

Thereafter, the RO should review the evidence and determine 
whether the appellant's claim may now be granted.  If not, 
she and her representative should be issued an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


